Exhibit 10.9

 

PARTIAL RELEASE OF LIENS AND SECURITY INTERESTS

   

STATE OF TEXAS                     )
                                                     )       KNOW ALL MEN BY
THESE PRESENTS, THAT:
D1MMIT AND MAVERICK     )
COUNTIES                                 )

 

       WHEREAS, the undersigned, GUARANTY BANK, FSB, with banking quarters in
Houston, Harris County, Texas, and whose mailing address is 333 Clay Street,
Suite 4400, Houston, Texas 77002-4103 ("Mortgagee"), is the mortgagee and
secured party under those certain security instruments executed by THE
EXPLORATION COMPANY OF DELAWARE, INC. ("Mortgagor"), more particularly described
on Exhibit A attached hereto and incorporated herein for all purposes by this
reference (the "Security Instruments"), reference being made to the Security
Instruments and the record thereof for all purposes;

 

       WHEREAS, the liens and security interests created by the Security
Instruments exist against, among other property, the properties described in
Exhibit B attached hereto and incorporated herein for all purposes by this
reference (the "Subject Property"); and

 

       WHEREAS, Mortgagee desires to release the liens and security interests
existing under the Security Instruments, insofar only as same relate to and
cover the Subject Property.

 

       NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Mortgagee has RELEASED,
DISCHARGED, RETRANS-FERRED and REASSIGNED, without warranty or recourse, and by
these presents does hereby RELEASE, DISCHARGE, RETRANSFER and REASSIGN, without
warranty or recourse, the Subject Property from all liens and security interests
held by Mortgagee, including, without limitation, the liens and security
interests created by the Security Instruments, together with any and all rights
that Mortgagee may now or hereafter have to establish or enforce any of such
liens or security interests against the Subject Property as security for the
payment of any other or future indebtedness of Mortgagor.

 

       It is expressly agreed and understood that this is a partial release and
that it shall in no manner release, affect or impair the liens and security
interests in favor of Mortgagee, under the Security Instruments or otherwise,
against any property other than the Subject Property.

 

 

 

       IN WITNESS WHEREOF, this Partial Release of Liens and Security Interests
is executed on the date of the acknowledgment below, but effective as of
September 1, 2005.

 

                                          GUARANTY BANK FSB

   

By:__ _/s/ Arthur R. Gralla, Jr._______

 

Arthur R. Gralla, Jr.

 

Managing Director

   

STATE OF TEXAS             )

                                             )

COUNTY OF HARRIS       )

 

BEFORE ME, the undersigned authority, on this day personally appeared Arthur R.
Gralla, Jr., Managing Director of GUARANTY BANK, FSB, a federal savings bank,
known to me to be the person Whose name is subscribed to the foregoing
instrument, and acknowledged to me that he executed the same for the purposes
and consideration therein expressed, as the act and deed of such savings bank,
and in the capacity therein stated.

 

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 29th day of September,

2005.

       

_/s/ Michelle Ochoa Murray___________

 

NOTARY PUBLIC in and for the State of Texas

 

My Comm. Exp. 06-01-2009

     

2



 

EXHIBIT A

TO

PARTIAL RELEASE OF LIENS AND SECURITY INTERESTS

   

SECURITY INSTRUMENTS

   

1.    Mortgage, Deed of Trust, Security Agreement, Financing Statement and
Assignment of
       Production dated effective June 30, 2004, from The Exploration Company of
Delaware,
       Inc., as Mortgagor and Debtor, in favor of Guaranty Bank, FSB, as
Mortgagee and
       Secured Party, filed and recorded as follows:

   

JURISDICTION

 

FILING DATA

       

Dimmit County 

Filed July 14, 2004, under Clerk's Doc.
#2640, in Book 302, Page 444

       

Maverick County

Filed July 9, 2004, under Clerk's Doc.
#124022, in Book 813, Page 292

                                  

2.    UCC-1 Financing Statement from The Exploration Company of Delaware, Inc.,
as

Debtor and Guaranty Bank, FSB, as Secured Party, filed and recorded as follows:

   

JURISDICTION

 

FILING DATA

       

DELAWARE

         

     Secretary of State

Filed July 9, 2004, as Financing Statement
No. 41936253

 

3.    Ratification of and Amendment to Mortgage, Deed of Trust, Security
Agreement, Financing Statement and Assignment of Production dated effective
March 30, 2005, from The Exploration Company of Delaware, Inc., to Arthur R.
Gralla, Jr., Trustee for the benefit of Guaranty Bank, FSB, filed and recorded
as follows:

   

JURISDICTION

FILING DATA

       

TEXAS

         

Maverick County

Filed April 18, 2005, as Document No.
129000, in Book 866, Page 126 in the Official Public Records

 

A-i



 

 

4.        UCC-3 Financing Statement from The Exploration Company of Delaware,
Inc., as Debtor, to Guaranty Bank, FSB, as Secured Party (relating to the
Ratification of and Amendment to Mortgage), filed and recorded as follows:

   

JURISDICTION

FILING DATA

       

DELAWARE

         

Secretary of State

Filed April 18, 2005, as Financing
Statement No. 5128011 5

   

A-ii



 

 

EXHIBIT B

to

Partial Release of Liens and Security Interests

by Guaranty Bank, FSB

 

       All properties assigned by Mortgagor in the following Assignments, which
are

hereby incorporated by reference:

 

1.    Partial Assignment of Oil, Gas and Mineral Leases dated effective
September 1,
       2005, executed by The Exploration Company of Delaware, Inc., a Delaware
       corporation, as Assignor, to EnCana Oil & Gas (USA) Inc., a Delaware
corporation,
       as Assignee, to be filed of record in the Official Public Records of
Maverick County,
       Texas, pertaining to certain interests in the so-called "Northern Lands."

 

2.    Assignment, Bill of Sale and Conveyance dated effective September 1, 2005,
executed by The Exploration Company of Delaware, Inc., a Delaware corporation.,
as Assignor, and EnCana Oil & Gas (USA) Inc., a Delaware corporation, as
Assignee, to be filed of record in the Official Public Records of Maverick,
Dimmit and Zavala Counties, Texas, pertaining to certain interests in the
so-called "Southern Lands."

 

3.    Assignment dated effective September 1, 2005, executed by The Exploration
       Company of Delaware, Inc., a Delaware corporation ("TXCO"), to CMR
Energy, L.P.,
       a Texas limited partnership ("CMR"), to be filed of record in the
Official Public
       Records of Maverick and Dimmit Counties, Texas, pertaining to certain
interests in the
       so-called "Comanche Ranch."

   

B-i



 